DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	   Applicant’s remarks on pg. 9 and amendments with respect to the claim objections for claims 1, 10, and 18 reciting “computing device” and “operable to” respectively, have been fully considered. The objection to the claims have been withdrawn in view of the amendments.
Applicant’s remarks on pg. 11 and amendments with respect to the rejection of claims 1-19 for failing to comply with the written description requirement under 35 USC 112(a) has been fully considered. The rejection is withdrawn in view of the support specified by the Applicant on pg. 11 of the remarks. A written description of the structure is shown in paragraph [0027]. 
Applicant’s remarks on pg. 11 with respect to the claim interpretation of claims 10-19 invoking 35 USC 112(f) in reference to “computing device” have been fully considered but are not persuasive. “Computing” is descriptive of the function it performs and is not the name of a structure. Therefore, the 35 USC 112(f) claim interpretation is maintained for “computing device.”
Applicant’s remarks on pg. 11 and amendments with respect to the rejection of claims 1-19 being indefinite under 35 USC 112(b) have been fully considered and are persuasive. The rejection is withdrawn in view of the Applicant’s explanation.
Applicant’s remarks on pg. 9-10 and amendments with respect to claims _ covering performance in the mind but for recitation of generic computer components and the judicial exception not being integrated into a practical application have been fully considered. With the amendments and 
Applicant’s remarks on pg. 12-13 with respect to the 35 USC 102(a)(1) prior art rejection in view of Hodges et al. (US 20160354155) have been fully considered but they are not persuasive and/or moot based on new grounds of rejection. Applicant submits on pg. 12 the Hodges does not teach the amended claim limitation of “generating a segmented model of the patient’s brain from the MR data, based on a 3D brain model adapted to the patient’s brain; and tracking… wherein a segment of the segmented model of the patient’s brain seeds the tracking of the first [second]  fiber tracts.” As set forth in the rejections of claims 1, 10 and 20,  Hodges et al. does teach tracking or extracting first and second fiber tracks from the imaging data, however, the present application specifically claims that the segment of the segmented model of the patient’s brain seeds the tracking of the [first/second] fiber tracts.” Also, while Hodges does teach showing the difference between the first and second fiber tracts (volume) via a quantitative comparison, Hodges does not teach the limitation of “determining a percentage decrease based on a comparison of one of (i) a first number of the first fiber tracts and a second number of the second fiber track or (ii) a first volume occupied by the occupied by the first fiber tracts and a second volume occupied by the second fiber tracts.” For those reasons, Hodges et al. does not anticipate the limitations of claim 10. However, Hodges et al. in combination with newly introduced Jenkins  et al., , and newly introduced Stedele, and newly introduced Trudel et al. does teach these limitations and does show obviousness through their combination.
Applicant’s remarks on pg. 13-14 with respect to the 35 USC 103 prior art rejection in view of Hodges et al. (US 20160354155), Chernomorsky et al. (US 20150045675), and Zagorchev et al. (US 20120327075) have been fully considered but they are not persuasive and/or moot based on new grounds of rejection. Hodges et al. (US 20160354155), in combination with the newly introduced prior art mentioned above teach the limitations of the independent claims.
Claims 8 and 18 have been cancelled.
Specification
The disclosure is objected to because of the following informalities: the patent application serial number and file date is missing for the “Automatic and Reproducible Quantification of Fiber Tracts” patent application.  
Appropriate correction is required.
Claim Objections
Claims 1, 10, and 20 are objected to because of the following informalities:  the claims recite “second fiber track” and should read “second fiber tract” as to correspond to the language used throughout.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claim 10, further described in paragraph [0027] of the Specification. For the purposes of examination, the “computing device” has been interpreted as corresponding to the processing circuitry and/or processors in communication with memory, in combination with the steps as described throughout the Specification for performing the corresponding functions, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 20160354155),  in view of Trudel et al. (US 20170215794), Stedele (WO 2012041364), and Jenkins et al. (US 20090171184).
Regarding claim 1, Hodges et al. teach a method for validating a treatment result in a patient’s brain, the method comprising:
receiving magnetic resonance (MR) data of the patient’s brain (“…informatics system 700 may also include a local historical database (not shown), which may store historical data about previous treatment plans, diagnoses, and outcomes, for example. Historical data may include, among others, treatment parameters (e.g., region of interest, patient age, pathology), treatment outcomes, pathology assessments (e.g., biopsy diagnoses, tissue sample diagnoses), and image data...” (Para. [0095]), (i.e. general MR data of the corresponding patient));
receiving first imaging data of the patient’s brain;
receiving from the MRI device, second imaging data of the patient’s brain after ablation of the anatomy in the patient’s brain has started (“…accessing a remote database containing pre-procedure and post-procedure image data; determining, using identification information, a set of pre-procedure image data and a set of post-procedure image data associated with a given neurology procedure for a patient” (Para. [0011])). Note that the pre-procedure image data corresponds to “first imaging data” and post-procedure image data corresponds to “second imaging data” in the present application; and 

However, Hodges et al. fail to teach generating a segmented model of the patient’s brain from the MR data based on a 3D brain model adapted to the patient’s brain. Also, while Hodges et al. does teach distinguishing between first and second imaging data corresponding to first and second fiber tract reciting “pre-procedure image data and post procedure image data” showing the neural tracts (i.e. fiber tracking) in both (“…a tractography generator 724 to generate 3D models of neural tracts using data collected by 
In the same field of fiber tracking and 3D brain modelling, Stedele teaches (Fig. 2) generating a segmented model of the patient’s brain from the MR data based on a 3D brain model (“In the next step S3, functional atlas segmentation is performed in order to segment the image data set into functional areas. This is achieved by mapping the functional areas in the matched functional atlas to the image data set.” (pg. 8, full para. 4, lines 1-3). With this, a segmented model of the patient’s brain (i.e. segmented image data set into functional areas) is therefore generated from MR data (i.e. “image data”) based on a 3D brain model (i.e. “functional atlas”) adapted to the patient’s brain (i.e. via the matching of functional atlas of the brain to the image data set) (“…step S2, image fusion is performed. This step at least consists of matching the functional atlas to the image data set.” (pg. 8, full para. 3, lines 1-2)). Stedele further recites “The atlas is…preferably 3D model of the brain”(pg. 7, full para. 3, lines 1-2), showing that the functional atlas/brain model can be a 3D brain model. 
Stedele (Fig. 2) further teaches tracking based on [first/second] imaging data and the MR data, fiber tracts passing through an anatomy in the patient’s brain, wherein a segment of the segmented model of the patient’s brain seeds the tracking of the fiber tracts (“In a first step S1, existing data such as medical image data are received. The received data can comprise a plurality of different (image) data sets…The received data comprise at least the functional atlas and an image data set which represents a medical image of a brain, but can also comprise DTI data and/or 
It would be obvious to one skilled in the art before the effective filing date to  modify the fiber tracking/extracting procedure of Hodges et al. to comprise of generating a segmented model of the patient’s brain from the MR data, based on a 3D model adapted to the patient’s brain and  tracking based on [first/second] imaging data and the MR data, fiber tracts passing through an anatomy in the patient’s brain, wherein a segment of the segmented model of the patient’s brain seeds the tracking of the fiber tracts, as taught by Stedele, in order be able to detect seed points in functional areas and reduce the probability of tracking the wrong fiber (pg. 3, full para. 2, line 1-9).

In the same field of neurological procedure evaluation, Trudel et al. teach determining a percentage decrease based on a comparison of one of (i) a first number of the first fiber tracts and a second number of the second fiber track or (ii) a first volume occupied by the first fiber tracts and a second volume occupied by the second fiber tracts (“The post-neuromodulation and pre-neuromodulation physiological parameters (e.g., vessel impedances, vessel diameters, etc.) can then be compared to detect a change in the respective parameter, if any, as a result of the neuromodulation therapy (block 412). In various embodiments, this comparison can be performed automatically by the controller 104 and/or another feature of the system 100. In certain embodiments, the difference between the post- and pre-neuromodulation parameters can be compared to a threshold value (block 414). The threshold value, for example, can be an equivalent to a percentage decrease (e.g., 15% less, 20% less, 50% less, 100% less, etc.) in one or more parameters (e.g., impedance, or vessel diameter, etc.), a predefined impedance or diameter value associated with effective neuromodulation, and/or a value based on other factors associated with successful neuromodulation.” (Para. [0045])). Also, Trudel et al teach validating the ablation result by comparing the determination of percentage decrease to statistical data, stating “The method 400 further includes communicating the obtained measurements to the controller 104, and determining one or more baseline physiological parameters (block 404) based on the obtained measurements. In some embodiments, the obtained baseline measurements and/or 
It would be obvious to one skilled in the art before the effective filing date to further modify modified Hodges et al. by determining a percentage decrease based on a comparison a first parameter occupied by the first fiber tracts and a second parameter occupied by the second fiber tracts, as taught by Trudel et al., in order to allow the operator to either stop or continue treatment (Para. [0045]).
It would be obvious to one skilled in the art before the effective filing date to further modify modified Hodges et al. by validating the ablation result by comparing the determination of percentage decrease to statistical data, as taught by Trudel et al., in order to assess the efficacy of the neuromodulation therapy (Para. [0018]).
However, while Hodges et al. does teach treatment associated with a given neurological procedure, it fails to teach that the neurological procedure is ablation specifically. This is necessary as it pertains to the method in the present application.
In the same field of assessing treatment results in images, Jenkins et al. teach a method for performing ablation  in a patient’s brain including fiber tracking within the brain by stating “Knowing where susceptible or sensitive brain regions are or where critical fiber tracks are in the patient's brain, can allow a surgeon to plan a better, less-risky or less-intrusive trajectory and/or allow a surgeon to more precisely reach a desired target site… e.g. …ablate tissue…”” (Para. [0066]). 

Regarding claim 2, Hodges et al. teach (Fig. 11) that the first and second imaging data comprise diffusion tensor imaging (DTI) data (“…a tractography generator 724 to generate 3D models of neural tracts using data collected by diffusion tensor imaging (DTI)…” (Para. [0096])).
Regarding claim 3, Hodges et al. teach that the method further comprises co-registering the MR data and the DTI data of the first imaging data and co-registering the MR data and the DTI data of the second imaging data, stating “The process of “registration” is used in the present application to refer to medical imaging in which images from different imaging modalities are co-registered… Registration may be used in order to be able to compare or integrate the data obtained from these different modalities” (Para. [0067]) and “the data processing engine 720 may include a module for archiving the target and entry locations for a neurosurgical procedure, and a module for comparing pre- and post-operative white matter tractography generated from MR DTI acquisitions.” (Para. [0105])
Regarding claim 4, modified Hodges et al. meets the limitations of claim 1, wherein Hodges et al. further teach that the first imaging data is obtained before the [ablation] of the anatomy in the patient’s brain has begun and the second imaging data is obtained after the [ablation] of the anatomy in the patient’s brain has ended (“…determining, using identification information, a set of pre-procedure image data and a set of post-procedure image data associated with a given neurology procedure for a patient” (Para. [0011])). Note that, the indication of “pre-procedure image data” corresponds to the “first imaging data obtained before the treatment of the anatomy in the patient’s brain has begun” and 
Regarding claim 5, Hodges et al. teach outputting the graphical representation comprises outputting to a display the second fiber tracts along with the MR data of the patient’s brain (“…perform a quantitative comparison of the pre-procedure image data and the post procedure image data; and cause an output device to display the quantitative comparison” (Para. [0013]). This corresponds to “outputting a graphical representation of the second fiber tracts and MR data of the patient’s brain” in the present application.
Regarding claim 6, Hodges et al. teach that the MR data comprises T1 weighted magnetic resonance (T1W MR) data of the patient’s brain (“Non-limited example of diagnostic modalities include MRI (T1, T2, DWI, ADC, FA, SWI, MRS), CT, Ultrasound, SPECT, PET, Raman spectroscopy, OCT, and histological staining and high resolution optical imaging (microscopy and otherwise)” (Para. [0138])).
Regarding claim 7, Hodges et al. teach (Figs. 5A and 5B) that the anatomy in the patient’s brain comprises an amygdalohippocampal complex, an amygdala, a hippocampus, a lesion, or a tumor in a patient’s brain. These figures show the user interface showing an image of a patient’s brain 530 including a tumor 532.
Claims 10-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 20160354155), in view ofStedele (WO 2012041364), and Trudel et al. (US 20170215794).
Regarding claim 10, Hodges et al. teach (Fig. 3) a system for validating a treatment result in a patient’s brain, comprising:
a computing device (CPU 300) in communication with a magnetic resonance imaging (MRI) device (external imaging device 322), the computing device configured to:
receive magnetic resonance (MR) data of the patient’s brain (“…informatics system 700 may also include a local historical database (not shown), which may store historical data about previous treatment plans, diagnoses, and outcomes, for example. Historical data may include, among others, treatment parameters (e.g., region of interest, patient age, pathology), treatment outcomes, pathology 
receive first imaging data of the patient’s brain;
receive from the MRI device (322), second imaging data of the patient’s brain after ablation of the anatomy in the patient’s brain has started (“…accessing a remote database containing pre-procedure and post-procedure image data; determining, using identification information, a set of pre-procedure image data and a set of post-procedure image data associated with a given neurology procedure for a patient” (Para. [0011])). Note that the pre-procedure image data corresponds to “first imaging data” and post-procedure image data corresponds to “second imaging data” in the present application; and 
output, to a display (311) in communication with the computing device, a graphical representation of the comparison and the validation of the ablation result (“…performing a quantitative comparison of the pre-procedure image data and the post-procedure image data; and displaying, on an output device, the quantitative comparison.” (Para. [0011])).
However, Hodges et al. fail to teach generating a segmented model of the patient’s brain from the MR data based on a 3D brain model adapted to the patient’s brain. Also, while Hodges et al. does teach distinguishing between first and second imaging data corresponding to first and second fiber tract reciting “pre-procedure image data and post procedure image data” showing the neural tracts (i.e. fiber tracking) in both, Hodges et al, fails to teach tracking based on [first/second] imaging data and the MR data, fiber tracts passing through an anatomy in the patient’s brain, wherein a segment of the segmented model of the patient’s brain seeds the tracking of the fiber tracts.
In the same field of fiber tracking and 3D modelling, Stedele teaches (Fig. 2) generating a segmented model of the patient’s brain from the MR data based on a 3D brain model (“In the next step S3, functional atlas segmentation is performed in order to segment the image data set into functional areas. This is achieved by mapping the functional areas in the matched functional atlas to the image data set.” (pg. 8, full para. 4, lines 1-3). With this, a segmented model of the patient’s brain (i.e. segmented image data set into functional areas) is therefore generated from MR data (i.e. “image data”) based on a 3D brain model (i.e. “functional atlas”) adapted to the patient’s brain (i.e. via the matching of functional atlas of the brain to the image data set) (“…step S2, image fusion is performed. This step at least consists of matching the functional atlas to the image data set.” (pg. 8, full para. 3, lines 1-2)). 
Stedele (Fig. 2) further teaches tracking based on [first/second] imaging data and the MR data, fiber tracts passing through an anatomy in the patient’s brain, wherein a segment of the segmented model of the patient’s brain seeds the tracking of the fiber tracts (“In a first step S1, existing data such as medical image data are received. The received data can comprise a plurality of different (image) data sets…The received data comprise at least the functional atlas and an image data set which represents a medical image of a brain, but can also comprise DTI data and/or functional MRI data and/or other suitable data… In the next step S3, functional atlas segmentation is performed in order to segment the image data set into functional areas… After the functional atlas segmentation in step S3, at least one seed point is determined from the segmented image data in step S4. The seed point is placed in a functional area, or region of interest (ROI), which is known to comprise a start point, an end point or an intermediate point of the fiber which is to be found. Preferably, a plurality of seed points which in particular lie in at least two distinct functional areas are determined. The seed points are then provided to a step S5 in which fiber tracking is performed…” (pg. 8, full para. 2, lines 1-6, full para. 4, lines 1-2, pg. 9, full para. 1, lines 1-7). Stedele additionally states “For the purpose of fiber tracking, in particular in order to find a bundle of fibers, a plurality of seed points are preferably determined. In particular, several seed points are located in the same functional area, i.e. the same region of interest. The seed points are preferably located in at least two distinct regions of interest, i.e. in particular, in distinct functional areas. This is particularly useful if the seed points mark distinct ends of the fiber or of a part of the fiber. The fiber or part of a fiber can then be tracked, starting from two opposite ends…” (pg. 3, full para. 2, lines 1-6) corresponding to the tracking and seeding of multiple fiber tracts in the present application.


However, while Hodges et al. does compare pre and post-operative fiber tract volume (“…perform a quantitative comparison of the pre- and post-operation tractographs…each tractograph may be quantified by calculating the fiber volume of particular fiber bundles” (Para. [0121])), Hodges et al. and Stedele fail to teach determining a percentage decrease based on a comparison of a first parameter occupied by the first fiber tracts and a second parameter occupied by the second fiber tracts and validating the ablation result by comparing the determination of percentage decrease to statistical data.
In the same field of neurological procedure evaluation, Trudel et al. teach determining a percentage decrease based on a comparison of one of (i) a first number of the first fiber tracts and a second number of the second fiber track or (ii) a first volume occupied by the first fiber tracts and a second volume occupied by the second fiber tracts (“The post-neuromodulation and pre-neuromodulation physiological parameters (e.g., vessel impedances, vessel diameters, etc.) can then be percentage decrease (e.g., 15% less, 20% less, 50% less, 100% less, etc.) in one or more parameters (e.g., impedance, or vessel diameter, etc.), a predefined impedance or diameter value associated with effective neuromodulation, and/or a value based on other factors associated with successful neuromodulation.” (Para. [0045])). Also, Trudel et al teach validating the ablation result by comparing the determination of percentage decrease to statistical data, stating “The method 400 further includes communicating the obtained measurements to the controller 104, and determining one or more baseline physiological parameters (block 404) based on the obtained measurements. In some embodiments, the obtained baseline measurements and/or determined baseline physiological parameters can be stored in the controller's memory and/or another feature of the system 100. After the baseline measurements are obtained, the method 400 optionally includes utilizing the baseline measurements to determine one or more physiological parameters and comparing the determined physiological parameters to a predetermined threshold…” (Para. [0042]). The database of baseline measurements can be regarded as the statistical data that the percentage decrease (i.e. determined physiological parameters) can be compared to.
It would be obvious to one skilled in the art before the effective filing date to further modify the computing device of Hodges et al. by enabling it to determine a percentage decrease based on a comparison a first parameter occupied by the first fiber tracts and a second parameter occupied by the second fiber tracts, as taught by Trudel et al., in order to allow the operator to either stop or continue treatment (Para. [0045]).

Lastly, while Hodges does not explicitly identify that the neurological treatment procedure is ablation, the system is capable of being used to validate ablation results, as Hodges clearly contemplates using images to compare pre- and post-treatment states. The preamble recitation of claim 10 regarding validation of an ablation procedure is a statement of intended use and all structural limitations of the claim are taught for the intended use of validating ablation results. It should be noted that recitation with respect to the manner a claim apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus. See MPEP 2114 (II). Additionally, statements in the preamble of the claim intended use must be evaluated to determine whether or not the recited intended use results in a structural difference. If so, the recitation serves to limit that claim. See MPEP 211.03. In this case, there is no structural difference between using the system to evaluate images post-ablation versus following some other neurological treatment. 
Regarding claim 11, Hodges et al. teach (Fig. 11) that the first and second imaging data comprise diffusion tensor imaging (DTI) data (“…a tractography generator 724 to generate 3D models of neural tracts using data collected by diffusion tensor imaging (DTI)…” (Para. [0096]), “…the informatics system 700 may receive DTI data and use this data to generate a tractograph (e.g., using the tractography generator 724 in the data processing engine 720) to visually represent a patient’s neural tracts, both pre- and post-operation.”).
Regarding claim 12, Hodges et al. teach (Fig. 3) the MRI device (external imaging device 322) and the display (“one or more displays” 311). In addition, Figs. 5A and 5B show selectable displays, in a 
Regarding claim 13, Hodges et al. teach that the computing device is further configured to co-register the MR data and the DTI data of the first imaging data and co-register the MR data and the DTI data of the second imaging data, stating “The process of “registration” is used in the present application to refer to medical imaging in which images from different imaging modalities are co-registered… Registration may be used in order to be able to compare or integrate the data obtained from these different modalities” (Para. [0067]) and “the data processing engine 720 may include a module for archiving the target and entry locations for a neurosurgical procedure, and a module for comparing pre- and post-operative white matter tractography generated from MR DTI acquisitions.” (Para. [0105])
Regarding claim 14, modified Hodges et al. meets the limitations of claim 10, wherein Hodges et al. teach that the first imaging data is obtained before the [ablation] of the anatomy in the patient’s brain has begun and the second imaging data is obtained after the [ablation] of the anatomy in the patient’s brain has ended (“…determining, using identification information, a set of pre-procedure image data and a set of post-procedure image data associated with a given neurology procedure for a patient” (Para. [0011])). Note that, the indication of “pre-procedure image data” corresponds to the “first imaging data obtained before the treatment of the anatomy in the patient’s brain has begun” and “post-procedure image data” corresponds to the “second imaging data obtained after the treatment of the anatomy in the patient’s brain has ended” in the present application.
Regarding claim 15, Hodges et al. teach that the computing device is further configured to output to the display the second fiber tracts along with the MR data of the patient’s brain (“…perform a quantitative comparison of the pre-procedure image data and the post procedure image data; and cause an output device to display the quantitative comparison” (Para. [0013]). This corresponds to “outputting the second fiber tracts and MR data of the patient’s brain” in the present application.
Regarding claim 16, Hodges et al. teach that the MR data comprises T1 weighted magnetic resonance (T1W MR) data of the patient’s brain (“Non-limited example of diagnostic modalities include MRI (T1, T2, DWI, ADC, FA, SWI, MRS), CT, Ultrasound, SPECT, PET, Raman spectroscopy, OCT, and histological staining and high resolution optical imaging (microscopy and otherwise)” (Para. [0138])).
Regarding claim 17, Hodges et al. teach (Figs. 5A and 5B) that the anatomy in the patient’s brain comprises an amygdalohippocampal complex, an amygdala, a hippocampus, a lesion, or a tumor in a patient’s brain. These figures show the user interface showing an image of a patient’s brain 530 including a tumor 532.
Regarding claim 20, Hodges et al. teach (Fig. 3; [0052]-[0063]) a non-transitory computer readable medium storing instructions (memory 304) for validating an ablation result in a patient’s brain that, when executed by one or more processors, cause the one or more processors (302) (“A computer readable storage medium can be used to store software and data which, when executed by a data processing system, causes the system to perform various methods.”(Para. [0061])):
receive magnetic resonance (MR) data of the patient’s brain (“…informatics system 700 may also include a local historical database (not shown), which may store historical data about previous treatment plans, diagnoses, and outcomes, for example. Historical data may include, among others, treatment parameters (e.g., region of interest, patient age, pathology), treatment outcomes, pathology assessments (e.g., biopsy diagnoses, tissue sample diagnoses), and image data...” (Para. [0095]), (i.e. general MR data of the corresponding patient));
receive first imaging data of the patient’s brain;
receive from the MRI device (322), second imaging data of the patient’s brain after ablation of the anatomy in the patient’s brain has started (“…accessing a remote database containing pre-procedure and post-procedure image data; determining, using identification information, a set of pre-procedure image data and a set of post-procedure image data associated with a given neurology procedure for a patient” (Para. [0011])). Note that the pre-procedure image data corresponds to “first 
output, to a display (311) in communication with the computing device, a graphical representation of the comparison and the validation of the ablation result (“…performing a quantitative comparison of the pre-procedure image data and the post-procedure image data; and displaying, on an output device, the quantitative comparison.” (Para. [0011])).
However, Hodges et al. fail to teach generating a segmented model of the patient’s brain from the MR data based on a 3D brain model. Also, while Hodges et al. does teach distinguishing between first and second imaging data corresponding to first and second fiber tract reciting “pre-procedure image data and post procedure image data” showing the neural tracts in both (i.e. fiber tracking), Hodges et al, fails to teach tracking based on [first/second] imaging data and the MR data, fiber tracts passing through an anatomy in the patient’s brain, wherein a segment of the segmented model of the patient’s brain seeds the tracking of the fiber tracts.
In the same field of fiber tracking, Stedele teaches (Fig. 2) generating a segmented model of the patient’s brain from the MR data based on a 3D brain model (“In the next step S3, functional atlas segmentation is performed in order to segment the image data set into functional areas. This is achieved by mapping the functional areas in the matched functional atlas to the image data set.” (pg. 8, full para. 4, lines 1-3). With this, a segmented model of the patient’s brain (i.e. segmented image data set into functional areas) is therefore generated from MR data (i.e. “image data”) based on a 3D brain model (i.e. “functional atlas”) adapted to the patient’s brain (i.e. via the matching of functional atlas of the brain to the image data set) (“…step S2, image fusion is performed. This step at least consists of matching the functional atlas to the image data set.” (pg. 8, full para. 3, lines 1-2)). Stedele further recites “The atlas is…preferably 3D model of the brain” (pg. 7, full para. 3, lines 1-2), showing that the functional atlas/brain model can be a 3D brain model. 
Stedele (Fig. 2) further teaches tracking based on [first/second] imaging data and the MR data, fiber tracts passing through an anatomy in the patient’s brain, wherein a segment of the segmented model of the patient’s brain seeds the tracking of the fiber tracts (“In a first step S1, existing data such as medical image data are received. The received data can comprise a plurality of different (image) data sets…The received data comprise at least the functional atlas and an image data set which represents a medical image of a brain, but can also comprise DTI data and/or functional MRI data and/or other suitable data… In the next step S3, functional atlas segmentation is performed in order to segment the 
It would be obvious to one skilled in the art before the effective filing date to  modify the fiber tracking/extracting procedure of Hodges et al. to comprise of generating a segmented model of the patient’s brain from the MR data, based on a 3D model adapted to the patient’s brain and  tracking based on [first/second] imaging data and the MR data, fiber tracts passing through an anatomy in the patient’s brain, wherein a segment of the segmented model of the patient’s brain seeds the tracking of the fiber tracts, as taught by Stedele, in order be able to detect seed points in functional areas and reduce the probability of tracking the wrong fiber (pg. 3, full para. 2, line 1-9).
However, while Hodges et al. does compare pre and post-operative fiber tract volume (“…perform a quantitative comparison of the pre- and post-operation tractographs…each tractograph may be quantified by calculating the fiber volume of particular fiber bundles” (Para. [0121])), Hodges et al. and Stedele fail to teach determining a percentage decrease based on a comparison of a first parameter occupied by the first fiber tracts and a second parameter occupied by the second fiber tracts and validating the ablation result by comparing the determination of percentage decrease to statistical data.
In the same field of neurological procedure evaluation, Trudel et al. teach determining a percentage decrease based on a comparison of one of (i) a first number of the first fiber tracts and a second number of the second fiber track or (ii) a first volume occupied by the first fiber tracts and a second volume occupied by the second fiber tracts (“The post-neuromodulation and pre-neuromodulation physiological parameters (e.g., vessel impedances, vessel diameters, etc.) can then be compared to detect a change in the respective parameter, if any, as a result of the neuromodulation therapy (block 412). In various embodiments, this comparison can be performed automatically by the controller 104 and/or another feature of the system 100. In certain embodiments, the difference between the post- and pre-neuromodulation parameters can be compared to a threshold value (block 414). The threshold value, for example, can be an equivalent to a percentage decrease (e.g., 15% less, 20% less, 50% less, 100% less, etc.) in one or more parameters (e.g., impedance, or vessel diameter, etc.), a predefined impedance or diameter value associated with effective neuromodulation, and/or a value based on other factors associated with successful neuromodulation.” (Para. [0045])). Also, Trudel et al teach validating the ablation result by comparing the determination of percentage decrease to statistical data, stating “The method 400 further includes communicating the obtained measurements to 
It would be obvious to one skilled in the art before the effective filing date to further modify the processor of Hodges et al. by enabling it to determine a percentage decrease based on a comparison a first parameter occupied by the first fiber tracts and a second parameter occupied by the second fiber tracts, as taught by Trudel et al., in order to allow the operator to either stop or continue treatment (Para. [0045]).
It would be obvious to one skilled in the art before the effective filing date to further modify the processor of Hodges et al. by enabling it to validate the ablation result by comparing the determination of percentage decrease to statistical data, as taught by Trudel et al., in order to assess the efficacy of the neuromodulation therapy (Para. [0018]).
Lastly, while Hodges does not explicitly identify that the neurological treatment procedure is ablation, the claimed apparatus of claim 20 is capable of being used to validate ablation results, as Hodges clearly contemplates using images to compare pre- and post-treatment states. The preamble recitation of claim 20 regarding validation of an ablation procedure is a statement of intended use and all structural limitations of the claim are taught for the intended use of validating ablation results. It should be noted that recitation with respect to the manner a claim apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus. See MPEP 2114 
Regarding claim 21, Hodges et al. teach (Fig. 11) that the first and second imaging data comprise diffusion tensor imaging (DTI) data (“…a tractography generator 724 to generate 3D models of neural tracts using data collected by diffusion tensor imaging (DTI)…” (Para. [0096]), “…the informatics system 700 may receive DTI data and use this data to generate a tractograph (e.g., using the tractography generator 724 in the data processing engine 720) to visually represent a patient’s neural tracts, both pre- and post-operation.”).
Regarding claim 22, Hodges et al. teach that the instructions from the non-transitory computer readable medium further cause the one or more processors to co-register the MR data and the DTI data of the first imaging data and co-register the MR data and the DTI data of the second imaging data, stating “The process of “registration” is used in the present application to refer to medical imaging in which images from different imaging modalities are co-registered… Registration may be used in order to be able to compare or integrate the data obtained from these different modalities” (Para. [0067]) and “the data processing engine 720 may include a module for archiving the target and entry locations for a neurosurgical procedure, and a module for comparing pre- and post-operative white matter tractography generated from MR DTI acquisitions.” (Para. [0105])
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 20160354155), Trudel et al. (US 20170215794), Stedele (WO 2012041364), and Jenkins et al. (US 20090171184) as applied to claim 1 above, and further in view of Zagorchev et al. (US 20120327075).
Regarding claim 9, modified Hodges et al. teach the method set forth above but fail to teach the 3D brain model as a shape constrained deformable brain model.
In the same field of 3D brain modeling, Zagorchev et al. teach (Fig. 3) a 3D brain model as a shape constrained deformable brain model. Fig. 3 shows a screenshot of a deformable brain model initialized in a volumetric image displayed on a GUI. Fig. 4 shows a screenshot of the deformable brain model of Fig. 3 after it has been adapted to the volumetric image. Zagorchev et al. also teaches that the exemplary embodiments relate to a system and a method for segmenting brain structures. In particular, the exemplary embodiments generate a deformable model of the brain structure, which may be adapted to a volumetric image such as an MRI. Zagorchev shows that the 3D model is shape constrained stating, “the deformable model is formed of a surface mesh including a plurality of triangularly shaped polygons, each triangularly shaped polygon further including three vertices and edges” (Para. [0012]). The triangularly shaped polygons are the constrained shape that make up the 3D deformable model. The disclosure also states that the surface mesh may include polygons of other shapes. The surface mesh containing a constrained shape is necessary to allow for the vertices and edges of the shapes to be positioned as closely as possible to a boundary of the structure of interest.
It would be obvious to one skilled in the art before the effective filing date to further modify modified Hodges et al. by using a 3D brain model that is a shape constrained deformable brain model, as taught by Zagorchev et al., because it is adaptable (Para. [0001]). By adapting the deformable model by moving each of the vertices toward the corresponding feature points, the deformable model will morph to a boundary of the anatomical structure of the interest, forming an accurate segmentation of the anatomical structure of interest.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 20160354155), Trudel et al. (US 20170215794), and Stedele (WO 2012041364), as applied to claim 10 above, and further in view of Zagorchev et al. (US 20120327075).
Regarding claim 19, modified Hodges et al. teach the method set forth above but fail to teach the 3D brain model as a shape constrained deformable brain model.
In the same field of 3D brain modeling, Zagorchev et al. teach (Fig. 3) a 3D brain model as a shape constrained deformable brain model. Fig. 3 shows a screenshot of a deformable brain model initialized in a volumetric image displayed on a GUI. Fig. 4 shows a screenshot of the deformable brain model of Fig. 3 after it has been adapted to the volumetric image. Zagorchev et al. also teaches that the exemplary embodiments relate to a system and a method for segmenting brain structures. In particular, the exemplary embodiments generate a deformable model of the brain structure, which may be adapted to a volumetric image such as an MRI. Zagorchev shows that the 3D model is shape constrained stating, “the deformable model is formed of a surface mesh including a plurality of triangularly shaped polygons, each triangularly shaped polygon further including three vertices and edges” (Para. [0012]). The triangularly shaped polygons are the constrained shape that make up the 3D deformable model. The disclosure also states that the surface mesh may include polygons of other shapes. The surface mesh containing a constrained shape is necessary to allow for the vertices and edges of the shapes to be positioned as closely as possible to a boundary of the structure of interest.
It would be obvious to one skilled in the art before the effective filing date to further modify Hodges et al. by using a 3D brain model that is a shape constrained deformable brain model, as taught by Zagorchev et al., because it is adaptable (Para. [0001]). By adapting the deformable model by moving each of the vertices toward the corresponding feature points, the deformable model will morph to a boundary of the anatomical structure of the interest, forming an accurate segmentation of the anatomical structure of interest.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793